                        So Ordered.

          Dated: March 4th, 2019
 1
 2

 3
 4
 5
 6
 7
 8                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF WASHINGTON
 9
10   In re:                                         Case No. 18-03197

11   GIGA WATT, Inc., a Washington                  The Honorable Frederick P. Corbit
     corporation,
12                                                  Chapter 11
13                          Debtor.                 ORDER GRANTING MOTION OF
                                                    THE CHAPTER 11 TRUSTEE FOR
14                                                  ORDER (I) EXTENDING
                                                    DEADLINE TO FILE PROOFS OF
15                                                  CLAIM, (II) APPROVING
                                                    PROCEDURE RELATING TO
16                                                  NOTICE TO TOKEN HOLDERS
                                                    AND MINER OWNERS, (III)
17                                                  APPROVING THE FORM OF
                                                    SECOND NOTICE OF CASE
18                                                  COMMENCEMENT AND NOTICE
                                                    OF FIRST EXTENDED BAR DATE,
19                                                  AND (IV) GRANTING EXPEDITED
                                                    CONSIDERATION
20
              This matter came before this Court on the Motion of the Chapter 11 Trustee
21
     for Order (i) Extending Deadline to File Proofs Of Claim, (ii) Approving
22
     Procedure Relating to Notice to Token Holders and Miner Owners, (iv) Approving
23
24 Order Granting Motion of Chapter 11 Trustee for Order (i) Extending Deadline to
   File Proofs of Claim, etc. - Page 1
25
 18-03197-FPC11        Doc 219   Filed 03/04/19   Entered 03/04/19 15:04:27   Pg 1 of 4
 1 the Form of Second Notice of Case Commencement and Notice of First Extended
 2 Bar Date, and (iv) Granting Expedited Consideration (the “Motion”)1 filed by

 3 Mark D. Waldron, in his capacity as the duly-appointed Chapter 11 Trustee (the
 4 “Chapter 11 Trustee”) in the above-captioned bankruptcy case of Giga Watt Inc.
 5 (the “Debtor” or “Giga Watt”).
 6            The Court finds that good cause exists to extend the deadline for filing
 7 proofs of claim (the “First Extended Bar Date”) until April 19, 2019.
 8            The Court further finds good cause to approve the Second Notice of Case

 9 Commencement and Notice of First Extended Bar Date, attached to the Motion as
10 Exhibit A.
11            The Court further finds good cause to approve email service of all filings,

12 including the Motion and its supporting papers, in this case upon the Token
13 Holders and Miner Owners.
14            The Court further finds that notice of the Motion and manner of service

15 thereof by email was proper and sufficient and that a reduction of the time period
16 to object to the Motion was necessary.
17            IT IS HEREBY ORDERED as follows:

18             1.    The Motion is GRANTED in its entirety.
19             2.    The deadline for all parties in interest, other than governmental units,
20       to file proofs of claim in the Debtor’s case is hereby extended by 60 days, until

21       April 19, 2019 (the “First Extended Bar Date”).
22
     1
    Unless otherwise defined herein, capitalized terms used in this Order have the
23 meanings ascribed to them in the Motion.
24 Order Granting Motion of Chapter 11 Trustee for Order (i) Extending Deadline to
   File Proofs of Claim, etc. - Page 2
25
 18-03197-FPC11         Doc 219   Filed 03/04/19   Entered 03/04/19 15:04:27    Pg 2 of 4
 1         3.    The Chapter 11 Trustee is authorized and directed to serve the Second
 2   Notice of Case Commencement and Notice of First Extended Bar Date and future
 3   filings upon the Token Holders and Miner Owners by email.
 4         4.    The Chapter 11 Trustee is authorized and directed to email to the
 5   Token Holders and Miner Owners all papers filed in this case whether filed by
 6   the Chapter 11 Trustee or by a third party until and only until the First Extended
 7   Bar Date.
 8         5.    Any party required to serve Token Holders and Miner Owners with

 9   filed documents in this case shall within one (1) business day of filing the
10   documents to be served, send an email to the Chapter 11 Trustee’s counsel,
11   pegan@ckrlaw.com, with every document to be served attached to the email in

12   pdf format and ready to be emailed to the Token Holders and Miner Owners List.
13         6.    After the First Extended Bar Date, all parties shall serve the Token
14   Holders and Miner Owners at the address listed in the proof of claim or notice of

15   appearance and request for notice filed by the applicable Token Holder or Miner
16   Owner. If no proof of claim or notice of appearance and request for notice is filed
17   by a Token Holder or Miner Owner before the First Extended Bar Date, then no

18   further notice to the Token Holder or Miner Owner shall be required.
19         7.    The Chapter 11 Trustee’s request to file under seal the portion of the
20   Certificate of Service of the Motion that includes the Token Holders and Miner

21   Owners List is granted and, if not done so already, the Chapter 11 Trustee shall
22   immediately file an unredacted version of the Token Holders and Mine Owners
23   List with the Court pursuant to the Court’s protocol for filing sealed documents.

24 Order Granting Motion of Chapter 11 Trustee for Order (i) Extending Deadline to
   File Proofs of Claim, etc. - Page 3
25
 18-03197-FPC11     Doc 219    Filed 03/04/19   Entered 03/04/19 15:04:27   Pg 3 of 4
 1         8.    With respect to future filings and notices in this case, and to alleviate
 2   the burden of moving to seal each Certificate of Service, a filing party in this case
 3   may certify service on the Token Holders and Miner Owners by stating that the
 4   party served “all persons whose addresses are included in the Token Holders and
 5   Miner Owners List.”

 6         9.    The reduced period of time to object to the Motion, as requested by
 7   the Chapter 11 Trustee in the Motion, is approved and granted.
 8         10. The Chapter 11 Trustee is instructed to serve the New Bar Date

 9   Notice on all interested parties within three business days of entry of this Order.
10
                                  /// END OF ORDER ////
11
12
13
14

15
     Presented by:
16
     CKR LAW LLP
17

18   /s/ Paul H. Beattie_________________________
     Paul H. Beattie
19   506 2nd Avenue, 14th floor
     Seattle, WA 98114
20   Tel.: (206) 582-5142]
     E: pbeattie@ckrlaw.com
21
     Of attorneys for Mark Waldron in his capacity
22   as the duly-appointed Chapter 11 Trustee
23
24 Order Granting Motion of Chapter 11 Trustee for Order (i) Extending Deadline to
   File Proofs of Claim, etc. - Page 4
25
 18-03197-FPC11      Doc 219   Filed 03/04/19   Entered 03/04/19 15:04:27    Pg 4 of 4
